Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgements
2.	Claims 1-47, are pending.
3.	Claims 1-33, are cancelled, therefore
4.	Claims 34-47, are examined on the merits.

Examiner’s Response to Amendments/Remarks
5.	Applicant’s remarks and responses are acknowledged but not persuasive as enumerated below.

35 USC § 101
6. 	Claims 34 and 41 continues to be directed towards a transfer transaction. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “a media server”, “a hardware processor”, “a license server”, “a first client system”, “a second client system”, do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The devices, merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, 
	Additionally, Applicant’s opinion that “concurrently copying or streaming, at least in part, the digital media file to a second client system of a second user of the plurality of users over the communications network” is an inventive concept, Examiner disagrees as this action is known in the art and there is no inventive concept in this art in the application, performing this function amounts to no more than using a computer or processor to automate and/or implement the abstract idea.


Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 34-47, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
9.	In the instant case, claims 34-40, are directed to a method, claims 41-47 are directed to a media server. Therefore, these claims fall within the four statutory categories of invention. 
10.	The claim(s) are directed to licensing portions of a media file to plurality of users, which is an abstract idea. Specifically, the claims recite the steps of “obtaining... from an originating license... a first primary license authorizing... to grant a first number of first Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve obtaining licenses for a media file from a media server through a request from various users who want to consume the digital media file, have a secondary set of licenses issued when the first set of license limit/threshold is reached, copy or stream the digital media file when the digital media file is received, which is a form of commercial and legal activities. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

12.	With respect to the “communication network” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
13.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of “a media server”, “a hardware processor”, “a license server”, “a first client system”, “a second client system”, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of licensing portions of a media file to plurality of users. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
14.	Dependent claims 35-40 and 42-47, further describe the abstract idea of performs the steps or functions of licensing portions of a media file to plurality of users. The dependent claims do not include additional elements that integrate the abstract 



Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)	Gilliam et al., (US 2004/0267552 A1) – System and method for Controlling Rights Expressions by Stakeholders of an Item.
2)	Li et al., (US 2006/0050697 A1) – Random access read/write media format for an on-demand distributed streaming system.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /JACOB C. COPPOLA/Primary Examiner, Art Unit 3685